OPINION OF THE COURT
LARSEN, Justice.
Appellant was convicted of two counts of voluntary manslaughter and sentenced to 12 to 24 years imprisonment. The judgments of sentence were affirmed on direct appeal. Commonwealth v. Zapata, 447 Pa. 322, 290 A.2d 114 (1972). Appellant filed a Post Conviction Hearing Act (PCHA) petition, relief was denied and this direct appeal followed. Appellant submits numerous claims of counsel ineffective*529ness: failure to call character witnesses, failure to appeal from the trial judge’s alleged erroneous remarks at sentencing, failure to appeal from alleged improper impeachment of a witness, and failure to object to certain jury instructions involving self-defense. After reviewing the record, we find these claims to be without merit. Appellant also alleges that trial counsel failed to object to the jury instructions involving the concept of justifiable homicide. This issue is waived. Commonwealth v. Pettus, 492 Pa. 558, 424 A.2d 1332 (1981). Finally, appellant raises the issues of improprieties at sentencing, his loss of due process due to his absence from the preliminary hearing, and the alleged falsification of the preliminary hearing transcript. These claims were waived. See 19 P.S. §§ 1180-3(d), 1180-4(b). Accordingly, the order of the PCHA court, which denied relief, is affirmed.